                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                               8:18CR261

       vs.
                                                                ORDER
JOEL AVILA-SANCHEZ,

                     Defendant.


      This matter is before the court on Defendant's MOTION TO EXTEND TIME FOR
FILING OF PRETRIAL MOTIONS [29]. For good cause shown, I find that the motion
should be granted. Defendant will be given an approximate 60-day extension. Pretrial
Motions shall be filed by February 26, 2019.

      IT IS ORDERED:

      1.  Defendant's MOTION TO EXTEND TIME FOR FILING OF PRETRIAL
MOTIONS [29] is granted. Pretrial motions shall be filed on or before February 26,
2019.

        2.     The ends of justice have been served by granting such motion and
outweigh the interests of the public and the defendant in a speedy trial. The additional
time arising as a result of the granting of the motion, i.e., the time between December
28, 2018, and February 26, 2019, shall be deemed excludable time in any computation
of time under the requirement of the Speedy Trial Act for the reason defendant's
counsel required additional time to adequately prepare the case, taking into
consideration due diligence of counsel, and the novelty and complexity of this case. The
failure to grant additional time might result in a miscarriage of justice. 18 U.S.C. §
3161(h)(7)(A) & (B).



      DATED this 26th day of December, 2018.

                                        BY THE COURT:

                                        s/ Michael D. Nelson
                                        United States Magistrate Judge
